
	
		II
		111th CONGRESS
		2d Session
		S. 3008
		IN THE SENATE OF THE UNITED STATES
		
			February 11, 2010
			Mr. Cornyn (for himself
			 and Mr. Brownback) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Foreign
			 Relations
		
		A BILL
		To establish a program to support a transition to a
		  freely elected, open democracy in Iran.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Iran Democratic Transition Act of
			 2010.
		2.FindingsCongress makes the following
			 findings:
			(1)The Government of
			 the Islamic Republic of Iran has a history of violating the human rights of its
			 own citizens.
			(2)According to the
			 Department of State’s 2008 Country Report on Human Rights Practices, the
			 Government of the Islamic Republic of Iran and its agents—
				(A)have tortured
			 detainees and prisoners; and
				(B)have committed
			 numerous arbitrary and unlawful killings, including the killing of
			 juveniles.
				(3)On January 28,
			 2010, the Government of the Islamic Republic of Iran hanged 2 men accused of
			 participating in protests following the disputed June 12, 2009, presidential
			 election.
			(4)On February 2,
			 2010, Ebrahim Raisi, a senior member of Iran’s judiciary, announced that 9
			 additional dissidents would soon be hanged for their opposition to the Islamic
			 regime.
			(5)On June 12, 2009,
			 the Islamic Republic of Iran staged a presidential election that—
				(A)was marred
			 by—
					(i)fraud;
					(ii)the barring of
			 candidate observers at many polling stations;
					(iii)a
			 shut-down of Internet and text services by the regime; and
					(iv)violent
			 repression of protests; and
					(B)despite
			 widespread protests, resulted in the certification of incumbent President
			 Mahmoud Ahmadinejad as the winner.
				(6)The Government of
			 the Islamic Republic of Iran—
				(A)increasingly
			 restricts the operation of international media within Iran, including the
			 February 7, 2010, arrest of 7 people associated with Radio Free Europe/Radio
			 Liberty’s Persian language program, Radio Farda; and
				(B)imposes
			 significant restrictions on Iranian press outlets, including—
					(i)the
			 jailing and torturing of numerous media employees; and
					(ii)restricting
			 Iranian citizens’ access to the Internet.
					(7)According to the
			 Department of State’s 2009 International Religious Freedom report regarding
			 Iran, in the 1-year period ending June 30, 2009—
				(A)respect
			 for religious freedom in [Iran] continued to deteriorate; and
				(B)[g]overnment
			 rhetoric and actions created a threatening atmosphere for nearly all non-Shi’a
			 religious groups.
				(8)January 12, 2010,
			 was the first day of a show trial for 7 Iranian Baha’i leaders accused of
			 espionage, which could result in the imposition of the death penalty.
			(9)According to the
			 2008 Department of State Country Reports on Terrorism, published in April 2009,
			 Iran—
				(A)remained
			 the most significant state sponsor of terrorism;
				(B)has long
			 employed terrorism to advance its key national security and foreign policy
			 interests, which include regime survival, regional dominance, opposition to
			 Arab-Israeli peace, and countering western influence, particularly in the
			 Middle East;
				(C)continues to
			 hinder the Middle East peace process by using the Islamic Revolutionary Guard
			 Corps Qods to arm, train, and fund militants and terrorist organizations,
			 including Hamas, Lebanese Hizballah, and the Palestinian Islamic Jihad;
			 and
				(D)despite its
			 pledge to support stabilization in Iraq, has used the Islamic Revolutionary
			 Guard Corps Qods to cultivate and support certain Iraqi Shi’a militant
			 groups.
				(10)Iran’s support
			 for militant and terrorist organizations—
				(A)has directly
			 bolstered Hamas’ ability to strike Israel; and
				(B)includes the
			 supply of arms to Hezbollah in direct violation of United Nations Security
			 Council Resolution 1701.
				(11)The report also
			 states that—
				(A)despite a
			 dramatic decrease in attacks in Iraq since August 2008, security remains
			 fragile, in part because the Qods Force continued to provide lethal support to
			 select Iraqi militant groups that target U.S., Iraqi and Coalition
			 forces; and
				(B)Iranian
			 weapons transfers to select Taliban members in Afghanistan in 2008 continued to
			 threaten Afghan and NATO troops operating under UN mandate and undermine
			 stabilization efforts in that country.
				(12)On October 26,
			 2005, Iranian President Mahmoud Ahmadinejad stated, to those who doubt,
			 to those who ask is it possible or those who do not believe, I say
			 accomplishment of a world without America and Israel is both possible and
			 feasible.
			(13)On June 2, 2008,
			 Ahmadinejad stated that Israel—
				(A)will be
			 wiped off the pages of history; and
				(B)is about
			 to die and will soon be erased from the geographical scene. … Today, the time
			 for the fall of the satanic power of the United States has come and the
			 countdown to the annihilation of the emperor of power and wealth has
			 started.
				(14)Iran’s Supreme
			 Leader, Ayatollah Ali Khamenei—
				(A)gave a speech on
			 March 4, 2009, in which he referred to the State of Israel as a
			 cancerous tumor and indicated that negotiations with Israel were
			 a big mistake; and
				(B)posted on his
			 official website on January 27, 2010, the day will come when nations of
			 the region will witness the destruction of the Zionist regime.
				(15)On September 21,
			 2009, Iran revealed to the International Atomic Energy Agency that it was
			 constructing a second uranium enrichment at an underground site near
			 Qom.
			(16)United States
			 intelligence officials have said that despite this notification—
				(A)Iran originally
			 intended for the facility to be kept secret;
				(B)the United States
			 had been observing and analyzing the facility for several years;
			 and
				(C)President Barack
			 Obama has noted that the size and configuration of this facility is
			 inconsistent with a peaceful program.
				(17)On February 3,
			 2010, Director of National Intelligence Dennis Blair stated, in written
			 testimony to Congress, Iran’s technical advancement, particularly in
			 uranium enrichment, strengthens our 2007 NIE [National Intelligence Estimate]
			 assessment that Iran has the scientific, technical and industrial capacity to
			 eventually produce nuclear weapons, making the central issue its political will
			 to do so. These advancements lead us to reaffirm our judgment from the 2007 NIE
			 that Iran is technically capable of producing enough [highly enriched uranium]
			 for a weapon in the next few years, if it chooses to do so.
			3.Declarations of
			 policy toward IranCongress
			 makes the following declarations:
			(1)The interests of
			 the United States and international peace are threatened by the ongoing and
			 destabilizing actions of the government of the Islamic Republic of Iran,
			 including its—
				(A)massive,
			 systematic, and extraordinary violations of the human rights of its own
			 citizens;
				(B)continued
			 interference with the internal affairs of its neighbors, including Iraq and
			 Afghanistan;
				(C)support for, and
			 facilitation of, terrorist activities; and
				(D)attempts to
			 develop weapons of mass destruction and long-range missile delivery
			 systems.
				(2)It should be the
			 policy of the United States to deny the Government of the Islamic Republic of
			 Iran the ability to continue—
				(A)to oppress the
			 people of Iran and use violence and executions against pro-democracy protestors
			 and regime opponents;
				(B)to interfere in
			 the internal affairs of its neighbors, including Iraq and Afghanistan;
				(C)to finance,
			 provide safe-haven, or otherwise support terrorist organizations; or
				(D)to develop
			 chemical, biological, radiological, or nuclear weapons, and ballistic missile
			 delivery systems.
				(3)It should be the
			 policy of the United States—
				(A)to fully and
			 publicly support efforts made by the people of Iran to oppose and remove the
			 regime headed by Supreme Leader Ali Hoseyni Khamenei and President Mahmoud
			 Ahmadinejad from power in Iran; and
				(B)to promote the
			 emergence of a freely elected, open, and democratic government to replace the
			 political system of the Islamic Republic of Iran.
				4.Assistance to
			 support a transition to a freely elected, open democratic government in
			 Iran
			(a)Authorization
			 To provide assistance
				(1)In
			 generalNotwithstanding any other provision of law, the President
			 is authorized to support a transition to a freely elected, open, democratic
			 government in Iran by providing eligible Iranian democratic opposition
			 organizations with the assistance set forth in this subsection.
				(2)Assistance for
			 broadcasting and other communications
					(A)In
			 generalThe President may grant assistance directly to Iranian
			 democratic opposition organizations for the communication and dissemination of
			 accurate and independent information to the Iranian people through radio,
			 television, Internet, cellular telephone, short message service, and other
			 media.
					(B)Use of existing
			 authority to support democracyNotwithstanding any other
			 provision of law that may restrict or prohibit aid to Iran, Congress urges the
			 President to fully utilize existing authorities and funding, including under
			 the Iran Freedom Support Act (Public Law 109–293) and the National Defense
			 Authorization Act for Fiscal Year 2010 (Public Law 111–84), to support and
			 promote democracy in Iran through assistance for pro-democracy broadcasting
			 into Iran and the dissemination of accurate and independent information to the
			 Iranian people through various media.
					(3)Humanitarian
			 assistanceNotwithstanding any other laws that may bar aid to
			 Iran, Congress urges the President to use existing authorities under the
			 Foreign Assistance Act of 1961 (22 U.S.C. 2151 et seq.) to provide humanitarian
			 assistance to individuals or groups determined by the President to be victims
			 of repression by the Government of the Islamic Republic of Iran, particularly
			 those individuals or groups eligible for assistance under paragraph (1).
				(4)Authorization
			 of appropriations
					(A)In
			 generalThere are authorized to be appropriated to the Department
			 of State such sums as may be necessary for fiscal year 2010 to carry out this
			 subsection.
					(B)Availability of
			 fundsAmounts authorized to be appropriated under this
			 section—
						(i)are
			 in addition to amounts otherwise available for the purposes described in this
			 section; and
						(ii)shall remain
			 available until expended.
						(b)Notification
			 requirementNot later than 15 days before each obligation of
			 assistance under this section, the President shall notify the
			 Committee on Foreign Relations of the
			 Senate, the Committee on
			 Appropriations of the Senate, the
			 Committee on Foreign Affairs of the House of
			 Representatives, and the Committee on Appropriations of the House of
			 Representatives, in accordance with the procedures applicable
			 to reprogramming notifications under section 634A of the Foreign Assistance Act
			 of 1961 (22 U.S.C. 2394–1).
			(c)Eligibility
			 criteriaAn Iranian democratic opposition organization may
			 receive assistance under subsection (a) only if the President determines that
			 the organization—
				(1)includes a broad
			 spectrum of Iranian individuals or groups that have a demonstrable and proven
			 record of—
					(A)opposition to the
			 current Government of the Islamic Republic of Iran; and
					(B)commitment to
			 fostering cooperation among democratic opponents of the current Government of
			 the Islamic Republic of Iran;
					(2)is dedicated to
			 democratic values and supports the adoption of a democratic form of government
			 in Iran;
				(3)is dedicated to
			 respect for human rights, including the fundamental equality of women;
				(4)supports freedom
			 of the press, freedom of speech, freedom of association, and freedom of
			 religion;
				(5)officially
			 opposes the use of violence and terrorism and has not been designated as a
			 foreign terrorist organization under section 219 of the Immigration and
			 Nationality Act (8 U.S.C. 1189) at any time;
				(6)advocates the
			 adherence by Iran to nonproliferation regimes for nuclear, chemical, and
			 biological weapons and materiel; and
				(7)is committed to
			 peaceful relations with the countries surrounding Iran.
				(d)Restriction on
			 assistanceAssistance may not be provided under this section to
			 any organization or individual that has, at any time—
				(1)engaged in
			 military cooperation with the Government of the Islamic Republic of Iran;
			 or
				(2)engaged in or
			 supported an act of terrorism.
				5.Special Envoy
			 for Democracy and Human Rights in Iran
			(a)EstablishmentThe
			 President may appoint, by and with the advice and consent of the Senate, a
			 Special Envoy for Democracy and Human Rights in Iran (referred to in this
			 section as the Special Envoy), who shall hold the rank of
			 Ambassador.
			(b)Duties
				(1)Management of
			 policy on promotion of democracy and human rightsThe primary
			 responsibility of the Special Envoy shall be to manage United States policy on
			 the promotion of democracy and human rights in Iran.
				(2)Other
			 dutiesThe Special Envoy shall—
					(A)advise the
			 President and the Secretary of State, as appropriate;
					(B)in coordination
			 with the Assistant Secretary for Near Eastern Affairs and the Assistant
			 Secretary for Democracy, Human Rights, and Labor, make recommendations
			 regarding effective strategies and tactics to achieve a democratic transition
			 in Iran;
					(C)support and
			 promote international efforts to promote human rights and political freedoms in
			 Iran, including coordination between the United States and the United Nations,
			 the European Union, the Organization for Security and Cooperation in Europe,
			 and countries in the region;
					(D)establish the
			 regional framework described in section 6;
					(E)coordinate with
			 appropriate offices of the Department of State, the Department of Defense, the
			 National Security Council, and such other agencies as may be necessary to
			 coordinate the establishment and operation of the regional framework;
					(F)serve as point of
			 contact for opposition groups, nongovernmental organizations, and individuals
			 and organizations from the Iranian diaspora to acquire greater information and
			 reporting on conditions in Iran;
					(G)coordinate
			 efforts with appropriate departments and agencies of the United States
			 Government, international organizations, nongovernmental organizations, and
			 individuals and organizations from the Iranian diaspora to acquire greater
			 information and reporting on conditions in Iran;
					(H)oversee funding
			 for, and provide consultative authority with respect to, public and private
			 broadcasting into Iran; and
					(I)review strategies
			 for improving the protection of human rights in Iran, including technical
			 training and exchange programs.
					6.Sense of
			 Congress on establishment of regional framework on human rights
			(a)FindingCongress
			 finds that human rights initiatives can be undertaken on a multilateral basis,
			 as demonstrated by the Organization for Security and Cooperation in Europe,
			 which established a regional framework for discussing human rights, scientific
			 and educational cooperation, and economic and trade issues.
			(b)Sense of
			 CongressIt is the sense of Congress that the United States
			 Government should explore the possibility of a regional human rights dialogue
			 on Iran that is modeled on the Helsinki process established by the Organization
			 for Security and Cooperation in Europe, engaging in all countries in the region
			 in a common commitment to respect human rights and fundamental freedoms.
			7.Other support
			 for transition in Iran
			(a)Sense of
			 CongressIt is the sense of the Congress that, if the Iranian
			 people successfully restore full democratic rule to Iran, the United States
			 should fully support Iran’s transition to a freely elected, open democracy by
			 providing—
				(1)immediate and
			 substantial humanitarian assistance to the Iranian people; and
				(2)democracy
			 transition assistance to eligible Iranian parties and movements with democratic
			 goals.
				(b)Report to
			 Congress on plan for United States supportNot later than 90 days
			 after the date of the enactment of this Act, the President shall submit a
			 report to Congress that describes a clear plan for implementation of this Act,
			 including aid programs, recipients, and strategies to promote the emergence of
			 a freely elected, open, and democratic government in Iran.
			(c)Report to
			 Congress after transition in IranNot later than 90 days after
			 the establishment of a transitional government in Iran, the President shall
			 submit a report to Congress, in classified and unclassified form, that
			 describes a comprehensive plan for United States support of—
				(1)the Iranian
			 people during the transition to a new, freely elected, open, and democratic
			 government;
				(2)the new Iranian
			 government’s efforts—
					(A)to restore full
			 human rights to the people of Iran; and
					(B)protect these
			 rights in the future;
					(3)the new Iranian
			 government’s commitment to dismantling Iran’s nuclear weapons program;
			 and
				(4)the new Iranian
			 government’s cessation of Iran’s historical financing and other support of
			 Hamas, Hezbollah, and other groups designated as foreign terrorist
			 organizations by the Secretary of State.
				
